        Case 1:18-cv-10429-IT Document 18 Filed 12/13/18 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                     Plaintiff,

              V.                                    Civil Action No. I8-10429-IT

ANY AND ALL RADIO STATION
TRANSMISSION EQUIPMENT, RADIO
FREQUENCY POWER AMPLIFIERS,
RADIO FREQUENCY TEST EQUIPMENT
AND ANY OTHER EQUIPMENT
ASSOCIATED WITH OR USED IN
CONNECTION WITH THE
TRANSMISSIONS ON FREQUENCY
87.7 MEGAHERTZ LOCATED
AT 616-624 BLUE HILL AVENUE,
DORCHESTER, MASSACHUSETTS,
                     Defendants.




TALWANI, D.J.

              FINAL JUDGMENT AND ORDER OF FORFEITURE


      This Court, having allowed plaintiffs Request for Notice of Default, it is hereby

      ORDERED, ADJUDGED and DECREED:

       1.     That judgment be and hereby is entered in favor of the plaintiff, the United States

of America;

      2.      That the defendant properties, described as:

              a)     any and all radio station transmission equipment, radio frequency power
                     amplifiers, radio frequency test equipment, and any other associated with,
                     or used in connection with, any radio transmission on the frequency
                     87.7 Megahertz ("MHz") from the roof of, and located within, the
                     abandoned premises in the commercial building located at 616-624 Blue
                     Hill Avenue, Dorchester, Massachusetts equipment (the "Defendant Radio
                     Station Equipment"),
          Case 1:18-cv-10429-IT Document 18 Filed 12/13/18 Page 2 of 2




is hereby forfeited to the United States of America pursuant to 47 U.S.C. § 510 and 28 U.S.C.

§2461.

         3.    That any claims of interest and any other parties claiming any right, title, or

interest in or to the Defendant Radio Station Equipment, are hereby held in default and

dismissed, having been defaulted on July 18, 2018;

         4.    That the United States Federal Communication Commission shall retain the

Defendant Radio Station Equipment in its secure custody and control, and shall dispose of them

in accordance with United States Department of Justice and United States Federal

Communication Commission policies regarding the disposition of forfeited property; and

         5.    That this Court shall retain jurisdiction in this case and this Order shall be, and

hereby is, the full and final disposition of the above-described Defendant Radio Station

Equipment in this civil forfeiture action.



                                              APPROVED AND SO ORDERED:




                                              INDIRA TALWANI
                                              United States District Judge


Dated: Uj|2|SDll^
